                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



TALMADGE ADIB TALIB,                      Case No. CV 14-05871-JAK (DFM)

            Plaintiff,                    Order Accepting Report and
                                          Recommendation of United States
               v.                         Magistrate Judge

PETER NICHOLAS et al.,

            Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge.
      Plaintiff filed objections to the Report and Recommendation. The Court
has engaged in a de novo review of those portions of the Report and
Recommendation to which these objections were made. The Court accepts the
findings, conclusions, and recommendations of the United States Magistrate
Judge.
      IT IS THEREFORE ORDERED that:
      (1)     Defendants Nicholas and Gonsalves’s Motion for
              Reconsideration (Dkt. 128) is granted;
    (2)    Defendants Nicholas and Gonsalves’s Motion for Summary
           Judgment on Plaintiff’s First Amendment Retaliation Claim is
           granted;
     (3)   that Judgment be entered dismissing this action with prejudice.



Date: September 19, 2019                ___________________________
                                        JOHN A. KRONSTADT
                                        United States District Judge




                                    2
